In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00167-CV

IN THE ESTATE OF KRISTY MARIE             §   On Appeal from Probate Court No. 2
TURNBOW, DECEASED
                                          §   of Tarrant County (2018-PR00999-2-A)

                                          §   July 7, 2022

                                          §   Memorandum Opinion by Justice
                                              Birdwell

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Wade Birdwell
                                        Justice Wade Birdwell